                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

G.S., by and through his         : CIVIL ACTION
parents, F.S and J.S,            : NO. 18-04104
                                 :
     Plaintiff,                  :
                                 :
v.                               :
                                 :
ROSE TREE MEDIA SCHOOL           :
DISTRICT, JAMES WIGO, ELEANOR    :
DIMARINO-LINNEN, RALPH           :
HARRISON, ROBERT SALLADINO,      :
and KATHERINE WHITE,             :
                                 :
     Defendants.                 :

                             O R D E R

         AND NOW, this 21st day of June, 2019, upon

consideration of the parties’ responses to the Rule to Show

Cause (ECF Nos. 21 & 22), the Court finding that Younger

abstention is warranted, and for the reasons given in the

accompanying memorandum issued this same day, it is hereby

ORDERED as follows:

         1)    Defendants’ Motion for Judgment on the Pleadings

               (ECF No. 13) is DENIED as moot;

         2)    Defendants’ Motion for Leave to File a Reply (ECF

               No. 18) is DENIED as moot;

         3)    This case is DISMISSED.


                      AND IT IS SO ORDERED.

                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO,    J.
